Citation Nr: 0319605	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



ATTORNEY FOR THE BOARD

James J. Dunphy


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  In its decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent disability rating, effective in 
September 1996, the date of receipt of the claim of service 
connection for PTSD.  The veteran then perfected an appeal of 
the initial disability rating for PTSD.  During the pending 
appeal, in a June 1998 rating action, the RO increased the 
rating to 50 percent, again effective in September 1996.  

In July 1999 on appellate review, the Board denied a rating 
in excess of 50 percent.  On appeal of the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), the Court vacated and remanded the claim to allow 
the Board to address all the pertinent evidence or record and 
to more fully articulate reasons or bases for its findings.  
The Board then remanded the case in August 2001 for further 
procedural and evidentiary development.  As the development 
requested by the Board has been completed, no further action 
is necessary to comply with the Board's 2001 remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to November 7, 1996, the PTSD symptomatology 
resulted in no more than considerable social and industrial 
impairment. 

2.  Since November 7, 1996, the PTSD symptomatology, 
including those identified in DSM-IV, do not approximate or 
equate to occupational and social impairment with 
deficiencies in most areas, including work, due to such 
symptoms as depression, impaired impulse control, difficulty 
in adapting to stressful circumstances. 


CONCLUSIONS OF LAW

1.  The criteria in effect prior to November 7, 1996, for an 
initial rating, including a staged rating, in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. Part 4, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). 

2.  The current criteria for an initial rating, including a 
staged rating, in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  


VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, amended VA's duties to notify and to assist claimants 
applying for veterans benefits. 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In this case, 
VA notified the veteran by letter, dated in August 2001, to 
submit medical evidence of increased symptoms in order to 
establish entitlement to a higher rating.  The letter also 
contained notice that the veteran should identify health-care 
providers, who have treated him for PTSD, and that he could 
either submit the records or authorize VA to obtain them.  

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  After the RO furnished the veteran 
the August 2001 notice, he indicated that he had no further 
evidence to submit.  And after the supplemental statement of 
the case was issued in March 2003, the veteran again 
indicated that he had nothing new to add.  

As VA has provided the requisite notice and has obtained the 
identified VA records and afforded the veteran several 
examinations during the course of the appeal and as the 
veteran has not identified any other evidence relevant to his 
claim and there are no additional records to obtain, the 
Board concludes that the VCAA provisions, pertaining to the 
duty-to-notify and to the duty-to-assist have been complied 
with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Policy in Rating 

In evaluating the veteran's claim for an increase, the Board 
considers all the evidence of record.  The pertinent findings 
are then compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155.  Diagnostic Codes identify the listed disabilities in 
the Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Schedule Criteria 

During the pendency of this appeal, the rating criteria for 
mental disorders in the Schedule, including PTSD, which is 
evaluated under Diagnostic Code 9411, were amended, effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

Where as here, the RO has rated PTSD under the pre-amendment 
and post-amendment version, the Board will separately apply 
each version in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  If the pre-amended version is not the most 
favorable, then it applies only to the period preceding the 
effective date of the amendment and the post-amendment or 
current version applies from the effective date of the 
amendment.  VAOPGCPREC 3-00.

Pre-amendment Criteria

Under the general rating formula for mental disorders, 
including PTSD under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 50 percent disability 
may be assigned where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent rating may be assigned where ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

Current Version 

Under the general rating formula for mental disorders, 
including PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
currently in effect, since November 7, 1996, Diagnostic Code 
9411, a 50 percent rating may be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A rating of 70 percent may be assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

GAF Score 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 50 is 
characterized by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals or any serious impairment in 
social, occupational functioning (e.g., no friends, unable to 
keep a job). 

Evidence 

The pertinent medical evidence consists of VA outpatient 
records from 1994 to 1998, reports of VA examinations in 
1996, 1998 and 2002, and a 2001 report from a private 
physician. 

VA outpatient records, covering the period from June 1994 to 
August 1996, disclose that, on evaluation for the PTSD 
treatment program in June 1994, the veteran's symptoms were 
nightmares and flashbacks of his combat experiences in 
Vietnam, nervousness, insomnia, irritability, anger, and 
difficulty being around crowds.  It was noted that the 
veteran was married and he was working as a railroad 
engineer.  Hobbies included golf and fishing.  Thereafter, he 
attended over 30 therapy sessions, mostly individual 
sessions, from June to November 1994 and from August 1995 to 
December 1996.  Throughout 1995 and 1996, many of the 
sessions dealt with the veteran's marital problems and 
maintaining sobriety.  Once in 1995 and once in 1996, the 
veteran was involved in a domestic disturbance in which the 
police were called. 

In statements received in October 1996, a friend and co-
worker of the veteran for over 20 years described the veteran 
as a hard worker, who needed to control his temper; and, two 
relatives described the veteran as sometimes violent. 

On initial VA examination in December 1996, the examiner 
noted that the veteran had been working as a railroad 
engineer since 1972.  There was no history of psychiatric 
hospitalization.  The veteran stated that his worst problem 
was nightmares, but he also described symptoms of 
irritability, anger, sleep disturbance, hypervigilance, and 
avoidance of crowds and war movies.  The examiner found the 
veteran to be alert and oriented and neatly dressed.  He was 
cooperative and not in apparent distress.  Affect was blunted 
and mood was depressed.  Speech was clear, coherent, goal 
directed, and unpressured, with no flights of ideas or 
looseness of association.  There was no suicidal or homicidal 
ideations or hallucinations.  Insight and judgment were fair.  
Short and long-term memory was intact.  The diagnosis was 
PTSD of moderate severity and the Global Assessment of 
Functioning (GAF) was 60.  

Reports of VA outpatient treatment from January to May 1997 
disclose continuing difficulties coping with severe PTSD and 
symptoms of anger, depression flashbacks, irritability, and 
insomnia.  The veteran reported that he carried a knife when 
he went out to get the paper. 

In April and May 1997, the veteran was involved in domestic 
disturbances in which the police were called. 

In a statement received in July 1997, a representative of the 
veteran's union stated that the veteran's employer had 
approached him about the amount of time the veteran was off 
work.  He told the employer that the veteran was having 
difficulty handling his Vietnam experiences and that he was 
under medical care.  The employer agreed to work with the 
veteran as much as possible.  In an accompanying letter, an 
official of the veteran's company related that he had talked 
with the veteran about the matter and advised the veteran to 
seek help and that he was a valued employee and that he hoped 
that the veteran's condition did not jeopardize his 
employment.  The official indicated that the veteran's job 
could be dangerous and it required that he be mentally 
focused.  A second official reported that from 1994 to 1996 
the veteran had taken time off to attend therapy sessions.  

Additional reports of VA outpatient treatment from July 1997 
to September 1998 disclose ongoing severe symptoms, including 
anger and depression, in part, related to a pending divorce.  
In May 1998, the veteran was divorced.  In a June 1998 
statement, a VA psychiatrist recommended that the veteran be 
excused from jury duty because of PTSD, which he was.  In 
September 1998, it was concluded that the veteran's quality 
of life was severely compromised because of PTSD.  

In a letter, received in June 1998, the veteran described 
symptoms of sleep disturbance, nightmares, and self-imposed 
isolation from his children and grandchildren.  He stated 
that he had been asked by the railroad to take jobs to better 
his position, but he refused because he could not stand being 
"cooped up."  He also stated that while he thought of 
suicide he intended to keep the promise he made to his mother 
(now deceased) that he would not. 

In a September 1998 letter, a railroad official informed the 
veteran that his unavailability for work would be monitored.  

On VA examination in November 1998, the examiner noted that 
the veteran had divorced his wife and he was living alone, 
that he continued to work for the railroad as an engineer, 
that he had not been hospitalized and that he was seen by a 
VA psychiatrist about every two months and he had been in 
individual therapy until his therapist left a month 
previously.  The veteran indicated that he had attended some 
group therapy programs, but gave it up.  He reported sleep 
difficulties (four and a half hours on a good night), 
nightmares, temper outbursts, hypervigilance (sits with back 
to wall, double locks and puts a chair in front of the door 
in a motel room, and orders take-out food), and avoidance of 
activities and places associated his Vietnam experiences.  
The examiner found the veteran to be alert and oriented and 
neatly dressed.  He was cooperative and not in apparent 
distress.  Affect was blunted and his mood was anxious.  
Speech was clear, coherent, goal directed, and unpressured, 
with no flights of ideas or looseness of association.  There 
was no suicidal or homicidal ideations or hallucinations.  
Insight and judgment were fair.  Short and long-term memory 
was intact.  The examiner commented that the symptoms 
interfered with the veteran's sense of well being and 
negatively affected his social relations.  The diagnosis was 
PTSD of moderate severity and the Global Assessment of 
Functioning (GAF) was 60. 

In January 1999, the veteran's VA psychiatrist reported that 
the veteran's situation had remained the same.  He expressed 
the opinion that the GAF of 60 on the VA examination was too 
high and that based on the crippling, social, vocational, and 
emotional effects of PTSD, the GAF was in the range of 50-55, 
and most often in the lower range and presently it was 50.  
He noted that the veteran worked in a very specific fashion 
designed to be away from people.  In a note later in January, 
the same psychiatrist reported that the veteran's behavior 
remained the same.  He was depressed, easily angered, and 
suspicious, sleeping with a weapon.  He had poor frustration 
tolerance, problems with authority, and unable to be around 
people or to be intimate. 

In a February 2001 report, a private physician expressed the 
opinion that the veteran was 80 percent disabled due to PTSD 
on the basis of the use of alcohol, ending of a marriage, 
sleep deficiency, fear and paranoia. 

On VA examination in March 2002, the examiner noted that the 
veteran had recently married his fifth wife in December 2001, 
and he continued to work as an engineer (according to the 
veteran a position in which he does not have to deal with the 
public).  The veteran stated when he is not working he drinks 
six to twelve beers a day, usually by himself when fishing.  
There was no report of hospitalization and he had not been in 
therapy or had he taken medication for two years.  
The veteran described symptoms of irritability (leaving the 
house for a day or two), survivor guilt, sleep disturbance, 
nightmares, hypervigilance, avoidance of activities and 
places that are reminders of Vietnam, and anger (had not 
played golf for six months because the last he had he lost 
his temper). 

The examiner found the veteran to be alert and oriented and 
neatly dressed.  He was cooperative and not in apparent 
distress.  Affect was blunted and his mood was anxious.  
Speech was clear, coherent, goal directed, and unpressured, 
with no flights of ideas or looseness of association.  There 
was no suicidal or homicidal ideations or hallucinations.  
Insight and judgment were fair.  Short and long-term memory 
was intact.  The examiner summarized that the veteran 
presented with disturbed sleep, nightmares, hypervigilance, 
hyperarousal, avoidance of all reminders of war, blunted 
affect, impaired social relations, irritability, and survivor 
guilt.  The examiner expressed the opinion that the symptoms 
interfered with the veteran's relationships, sleep, marriage 
and work although he was able to maintain full-time 
employment.  The diagnosis was PTSD of a moderate to severe 
intensity.  The overall GAF is 50.  Without the alcohol, the 
GAF was 55-60.  



Analysis 

Criteria Prior to November 7, 1996 

Under the criteria in effect prior to November 7, 1996, a 70 
percent rating required severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).  In this context, evidence of social 
inadaptability is evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129 (1996).  

The evidence shows that the veteran has maintained employment 
as a railroad engineer with the same company for over 30 
years.  While the veteran has refused advancement and he 
works nights to avoid additional stress, he is considered a 
valued employee and he holds a responsible position as a 
train engineer, which has been described by his employer as a 
potentially dangerous occupation, requiring that the veteran 
be mentally focused.  And while there is evidence that the 
veteran was counseled because he was missing work, once it 
was explained that he was in therapy, there is no record that 
further action was taken by his employer.  As for the 1998 
incident in which the veteran was unavailable for work, it 
was a one-time occurrence and again there is no record that 
further action was taken. 

On the basis of the record, the preponderance of the evidence 
is against finding severe impairment in the veteran's ability 
to obtain or retain employment at any time during the appeal 
period.  For this reason, the criteria for a 70 percent 
rating in effect prior to November 7, 1996, is not more 
favorable to the veteran's claim and the pre-amended version 
applies only to the period preceding the effective date of 
the amendment.  VAOPGCPREC 3-00 

Current Criteria 

In light of the above, the current criteria apply to the 
evidence of record from the effective date of the amendment.  
VAOPGCPREC 3-00.  

Over the appeal period, the veteran's PTSD symptoms have 
remained consistent.  Of these, the symptoms that are 
provided in general rating formula for mental disorders, 
including PTSD under Diagnostic Code 9411, are flattened 
affect, and difficulty in establishing and maintaining 
effective work and social relationships, which are 
encompassed in the criteria for a 50 percent rating.  While 
there is evidence of depression and he has had some 
difficulties at work, PTSD has not so affected his ability to 
function independently or appropriately as a train engineer - 
a job requiring that he safely operate a train, which he has 
done for many years. 

While there is also evidence of irritability and difficulty 
adapting to stressful circumstances, including work, these 
alone do not more nearly approximate the criteria for a 70 
percent rating, as evidenced by GAF scores in the range of 50 
to 60. 

While there has been a slight shift in the GAF scores from 
moderate symptoms (in the range of 51 to 60) to serious 
symptoms (50), the essentially impact of serious 
symptomatology is the inability to keep a job, which is 
clearly not the case here. 

As for the VA's psychiatrist's opinion that the veteran was 
experiencing the crippling, social, vocational, and emotional 
effects of PTSD, he assigned a GAF score in the range of 50-
55, which is indicative of moderate to serious impairment 
without evidence of the inability to keep a job.  

As for the February 2001 report of a private physician that 
the veteran was 80 percent disabled, the physician predicated 
his opinion of the veteran's use of alcohol, the ending of a 
marriage, sleep deficiency, fear and paranoia.  None of which 
is shown to have resulted in reduced reliability or the 
veteran's ability to function independently at work.  The 
evidence does reflect that the veteran has difficulty in 
establishing and maintaining social relationships even with 
his family. And he has been involved in several domestic 
disturbances requiring police intervention and he has had 
trouble controlling his anger.  While social impairment is to 
be considered, a rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

Use of the term "such as" in the rating criteria 
demonstrates that the level of impairment is not restricted 
to the symptoms provided.  Instead all symptoms are to be 
considered including, as here, those identified with PTSD in 
DSM-IV.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  As for symptoms associated with the diagnosis of 
PTSD in DSM-IV, but not listed in Diagnostic Code 9411, such 
as nightmares, intrusive thoughts of Vietnam, avoidance of 
reminders of Vietnam, hypervigilance, hyperarousal and 
survivor's guilt, these symptoms are not the equivalent to 
deficiencies in most areas, including work, resulting in 
reduced reliability or the inability to function 
independently and appropriately, particularly as a railroad 
engineer.  Again, the GAF scores, which include all 
psychological, social and occupational functioning, have been 
in the range of 50 to 60, indicative of moderate to serious 
symptomatology without evidence of the inability to keep a 
job. 

Summary 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent for PTSD and at no time during the appeal period did 
PTSD increase in severity to warrant a "staged" rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

